OPINION — AG — YOU ASK THAT THE ATTORNEY OF UNNAMED PROPOSED CORPORATION HAS ASKED YOU WHETHER A COOPERATIVE CORPORATION MAY BE CREATED IN OKLAHOMA UNDER AUTHORITY OF 18 O.S. 1961, 421-436 [18-421] — [18-436], FOR THE PRIMARY PURPOSE OF PROVIDING, "(A) * * * HOUSING FOR RENT OR FOR SALE, AND AS SUCH TO ACQUIRE ANY REAL ESTATE OR INTEREST OR RIGHT THEREIN OR APPURTENANT THERETO AND ANY AND ALL PERSONAL PROPERTY IN CONNECTION THEREWITH, ALL ON A COOPERATIVE, NON PROFIT BASIS"? — THE AG CANNOT ADVISE YOU CITE: 18 O.S. 1961 432 [18-432], OPINION NO. OCTOBER 30, 1962, 18 O.S. 1961 421 [18-421] (FRED HANSEN)